        Case 4:19-cr-00027-BMM Document 125 Filed 03/02/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-19-27-GF-BMM
                 Plaintiff,
      vs.

JEREMY DAVIS WING,                                           ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on February 10, 2021. (Doc. 124.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on February 9, 2021. (Doc.

117.) The United States accused Wing of violating his conditions of supervised

release by failing to comply with the rules and regulations of the Great Falls

Residential Re-Entry Center. (Doc. 114.)
        Case 4:19-cr-00027-BMM Document 125 Filed 03/02/21 Page 2 of 2



       At the revocation hearing, Wing admitted that he had violated the conditions

of his supervised by failing to comply with the rules and regulations of the Great

Falls Residential Re-Entry Center. (Doc. 117.) Judge Johnston found that the

violations Wing admitted proved to be serious and warranted revocation, and

recommended that Wing receive a custodial sentence of 6 months, with 18 months

of supervised release to follow. (Doc 124.) Welch was advised of his right to

appeal and his right to allocute before the undersigned. (Doc. 117.) The violations

prove serious and warrant revocation of Wing’s supervised release. The Court

finds no clear error in Judge Johnston’s Findings and Recommendations.

       Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 124 ) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Jeremy Davis Wing be sentenced to the custody of the

United States Bureau of Prisons for 6 months, with 18 months supervised release

to follow. Wing will be subject to the same conditions of supervised release

previously imposed, with the exception that Wing should not be required to reside

in a residential re-entry center.

       DATED this 2nd day of March, 2021.
